NUMBER 13-21-00212-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

RAYMOND TRENT PETEREK,                                                 Appellant,

                                                 v.

MELISSA JEAN ALLISON,                               Appellee.
____________________________________________________________

             On appeal from the County Court at Law
                   of Aransas County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

            Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Longoria

      Appellant, Raymond Trent Peterek, attempted to perfect an appeal from an order

entered by the County Court at Law of Aransas County, Texas, in cause number A-15-

7029-FL. We dismiss the appeal for want of jurisdiction.
                                     I. BACKGROUND

       On February 22, 2021, the trial court signed an order granting a motion to set aside

judgment nunc pro tunc. On July 7, 2021, appellant filed a notice of appeal. The Clerk of

the Court notified appellant the appeal was not timely filed, and appellant responded

within his docketing statement that he had not received the order until April 1, 2021 and

that it had not been mailed until March 29, 2021. Other than notations on the docketing

statement, appellant did not address or otherwise cure the untimely notice of appeal.

                                      II. ANALYSIS

       When a party adversely affected by the judgment does not receive notice within

twenty days of judgment, the period for filing the appeal begins to run from the date the

party received notice, provided no more than ninety days have elapsed since the signing

of the judgment or other appealable order. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P.

4.2(a)(1).

       However, regardless of the delay in receiving the appealable order, appellant’s

notice of appeal was still untimely as it was filed more than five months after the date

appellant states he received notice of the appealable order, and appellant did not provide

a reason for the untimeliness of his notice of appeal. See TEX. R. CIV. P. 306a(4); TEX. R.

APP. P. 26.1.

                                    III. CONCLUSION

       The Court, having examined and fully considered the documents on file, and

appellant’s failure to timely perfect his appeal, is of the opinion the appeal should be




                                            2
dismissed for want of jurisdiction. Accordingly, the appeal is hereby dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a)(c).

                                                              NORA L. LONGORIA
                                                              Justice


Delivered and filed on the
23rd day of September, 2021.




                                                3